Case 2:17-cv-01049-MMB Document 61-6 Filed 06/15/21 Page 1of3

EXHIBIT C
Case 2:17-cv-01049-MMB Document 61-6 Filed 06/15/21 Page 2of3

@ HOME Sf SERVICES~

 

 

 

 

 

 

 

 

 

 

  

|" SPECIAL PROJECTS one
es MY DONATE
VISIT
NEWS & ISSUES

    

NEWS&ISSUES = @ ABOUT~

EXPLANATORY NOTICE TO THE PUBLIC

CLS never charges attorney's fees to its clients, although in some cases clients are
asked to pay for court filing fees or other out of pocket expenses.

The attached chart lists the fee schedule used by CLS only in cases in which the law

allows for the award of attorney's fees from opposing parties in order to compensate
CLS for the legal services provided to its clients.

RANGE OF HOURLY RATES*, Effective July 1, 2018

 

 

 

 

Attorneys post-law school experience under 2 years $200-220
Attorneys 2-5 year’s experience $230-275

Attorneys 6-10 year’s experience $280-360
$375-450

$475-530

Attorneys 11-15 year's experience

 

 

Attorneys 16-20 year’s experience

 

 

 

 

 

 

 

 

 

 

 

 

Attorneys 21-25 year’s experience - $550-640
c Attorneys more than 25 year’s experience _ $650-700 Y
Law Students ~ $110-160

 
 
 
 

  

 

 

 

 
 

:
ee ee
yh

Petes

‘Case 2:17-cv-01049-MMB Document 61-6

Pat

 -@P HOME” =] SERVICES»

  

Filed 06/15/21 Page 3 of 3

Cae

 

 

 

 

 

 

 

 

| 4 SPECIAL PROJECTS
eT a reatek i ig GE HIDE HITIET OTS Tie x
MY DONATE
(2 NEWS & ISSUES Nan A pe SE Toa
@ ABOUT~

   

 

 

 

 

  

CONTACT INFO SERVICES RECENT NEWS
Center City Office ” PUBLIC Remembering
1424 Chestnut BENEFITS Howard Lesnick
Street, > EMPLOYMENT May 7, 2021
Philadelphia, PA
19102 | 215-981- * HOUSING iExcelentes
3700 noticias sobre ia
” DEBT & carga pliblica! Las
North Philadelphia CONSUMER reglas sobre la
Se ey j é« .
Sign up for Our Office RIGHTS carga publica de
Newsletter 1410 W. Erie > UTILITIES 2020 desaparecen
ie eee oak yeu
: era aes Philadelphia, PA ” FAMILY regias de 1999,
19140 | 215-227- ; May 7, 2021
SUBMIT EMAIL 2400 CRIMINAL
RECORDS Great news on
Landlord Tenant > GET HELP: public charge! The
Help Center SENIORS 2020 public
1339 Chestnut St. charge rules are
10th Floor gone and the 1999
Philadelphia, PA rules are back.
19103 May 7, 2021
f vw in ©

® © Community Legal Services of Philadelphia - 2019. |
Website designed by TwoG Marketing

Annual Reports Board of Directors
Leadership Council
